Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, and the species of figure 3 in the reply filed on March 18, 2022 is acknowledged.

Claims 4, 7-12, and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 18, 2022.
Claims 4 and 7-12 are directed to non-elected species and claims 14-19 are directed to a non-elected invention.

Therefore, after the election, claims 4, 7-12 and 14-19 are withdrawn, and claims 1-3, 5-6 and 13 are pending for examination as filed with the preliminary amendment of June 10, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al (US 2017/0148648).
Claim 1: Yoshida provides a substrate liquid processing apparatus (figure 1, 0025, for example), comprising a substrate holder 31 configured to hold a substrate (figure 1, 0026), a processing liquid supply  configured to supply a processing liquid to an upper surface of the substrate held by the holder (figures 1, 2, 0058), a cover body configured to cover the upper surface of the substrate held by the holder (figures 1, 2, note chamber lid  part 23, 0027), a gas supply configured to supply an inert gas to a space between the substrate held by the holder and the cover body, the gas supply having a gas supply opening through which the inert gas is discharged (figures 1-3, note supply of inert gas through nozzles 182/ports 184, and also gas would pass into the substrate area when 23 lowered by passing through the opening formed as 235 lowered which would flow the gas to hit 51 and then move towards the sidewalls, and then back around,  as in figures 1, 3, or could be towards 235 as shown in figure 2, and then the gas would pass in from the opening formed when 23 lowered, as in figure 3, note 0049-0050, 0053-0054), and where an opening direction of the opening can be in a direction other than the upper surface of the substrate held by the holder, giving all the features of claim 1 (note as shown in figure 2, the nozzles 182 can have  a direction to the side of the substrate as shown, or as in figures 1, 3 towards 51 or the opening can be considered the opening formed when 23 lowered where the gas would enter where the substrate area is).  
Claim 13: Yoshida indicates providing inert gas (which can be nitrogen) (note 0033, 0037), but is not limited to nitrogen and can be other inert gases (0097).  Although the gas is claimed as helium, this is an apparatus structure, and since it can provide various gases it would be understood to be capable of providing helium.  Note "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as applied to claims 1 and 13 above, and further in view of Kobayashi et al (US 2014/0290703) and Hongo et al (US 2004/0234696).
Claim 2: As to the cover body having a ceiling member extended horizontally and a sidewall member extended downwards from the ceiling member, Yoshida would indicate this, note the ceiling member as shown in figure 1 of the top part of lid (cover 23 with nozzle 182 and 0027, 0033).  Yoshida also notes the processing liquid can be etchant, for example (note 0037).
Kobayashi describes a substrate liquid processing apparatus, where the liquid can be etching solution, and with a substrate holder, processing liquid supply to provide processing liquid to an upper surface of the substrate held by the substrate holder, a cover body configured to cover the upper surface of the substrate held by the substrate holder, and where it is also indicate that it is desirable to provide heating of the substrate where providing the heating helps provide uniformity of liquid processing, and where the heat is provided to the back of the substrate (note figures 1, 2, 0028-0029, 0051-0054).
Hongo further describes a  substrate liquid processing apparatus, with a substrate holder, processing liquid supply to provide processing liquid to an upper surface of the substrate held by the substrate holder, a cover body configured to cover the upper surface of the substrate held by the substrate holder, and where it is also indicate that it is desirable to provide heating of the substrate where providing the heating can be under the substrate (note figure 2) or above the substrate in a cover body (note figure 6)  or the heating can be provided from both (note figures 2, 6,0083, 0089-0092, 0109), where the heating from above can prevent heat radiation from the solution (liquid) that has been applied (note 0109).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshida to provide a heater (that will generate heat) in the cover body as suggested by Kobayashi and Hongo to provide desired temperature control, since Yoshida notes applying a processing liquid such as etchant to a substrate wafer,  Kobayashi indicates  in a similar process how heating of a substrate with a processing liquid helps provide desired uniformity, and Hongo notes how when treating a liquid applied to a substrate in a similar fashion to Yoshida, heat can be provided with heat from a heater in a top cover and help prevent heat radiation from the liquid, or provide heat from a heater in a top cover and also heating from below, and since the Yoshida provides gas to the substrate it would be understood that providing heat to this gas using the heater in the cover also helps provide temperature uniformity.

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Kobayashi and Hongo as applied to claim 2 above, and further in view of Levy (5298465).
Claims 3, 5, 6: as to the gas provided at the sidewall member (claim 3), with an opening direction directed at the ceiling member (claim 5) and where there is an airflow guide member with a guide surface exposed to the space provided at corner between the ceiling member and the sidewall member and the opening direction is to the guide surface (claim 6), Yoshida describes the gas being provided through the top of the cover member (note figures 1, 2, with liquid nozzle 182 through the top of the cover body). 
Levy describes that it is also know to provide gas into an area with a substrate on a substrate holder from under the wafer substrate (note flow through 61) and also from a gas opening 67 outside of the substrate and with an opening direction as upwards, and with a flow directed upwards to higher than the substrate, and where baffles 63 (airflow guide members) can be provided such that gas flow is directed onto a guide surface of the guide member and then redirected as desired (note figures 2A, 2B, column 4, lines 30-50, column 5, lines 15-25, column 6, lines 25-50). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshida in view of Kobayashi and Hongo to further provide the gas supply at a sidewall member with the opening direction directed towards the ceiling member or alternatively the opening direction is directed to an airflow guide member in a corner between the ceiling and sidewall member, where the guide member has a guide surface exposed to the space and the opening direction is to the guide member as suggested by Levy with an expectation of predictably acceptable results, since Yoshida wants gas supplied to the space between the substrate and cover body and shows nozzles entering from the ceiling member of the cover body, however, Levy shows that gas can be provided to an above substrate area using angled flow and flow from openings from below the substrate  and to the side of the substrate, and also how baffles (airflow guide members) with guide surfaces can be provided where needed to direct the flow, and therefore it would have been obvious to the gas supply opening can also be provided at the sidewall of the cover body as in Yoshida  with an opening with a direction facing upwards (including to the ceiling member or guide surface) as in Levy where if located at the sidewall gives a similar desirable placement allowing flow of gas into the space covered by the cover body, and similarly to optimize the placement of the airflow guide members to be in the corner as claimed to allow flow of gas to desirable areas, and note rearrangement of parts as obvious, as noted in In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

Claim 13 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Kobayashi and Hongo as applied to claim 2 above, and further in view of Izumi (US 2004/0040177).
Claim 13: As noted for claim 1 above, Yoshida notes etching solutions can be the processing liquid. Yoshida indicates providing inert gas (which can be nitrogen) (note 0033, 0037), but is not limited to nitrogen and can be other inert gases (0097).  
Izumi also notes etching on a substrate held by a substrate holder where etchant processing liquid is applied to the substrate (note figure 1, 0044), where it is also indicated to provide inert gas to the substrate (note 0052—0057), where it is indicated that the inert gas can be nitrogen or helium (note 0122). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshida to specifically use helium inert gas as suggested by Izumi with an expectation of predictably acceptable results, since Yoshida notes providing inert gas to the substrate, and Izumi notes that when providing processing liquid such as etchant to the substrate it is known that an inert gas used can be nitrogen or helium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/            Primary Examiner, Art Unit 1718